Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The examiner notes that the following six USPGPN’s include the newly claimed subject matter:
Mitsutani, 20100299008, element 520 of Fig. 6, ¶’s [17, 20, 24, 27, 75], claims 1,4,8
Ichikawa et al, 20110300753, Figs. 4, 8, 10, & 13, ¶’s [09, 52, 54], Figs. 4-12
Varadarajan et al, 20120002714, Figs. 1 & 6, abstract, ¶’s [04, 40]
Ando et al, 20150352969, Figs. 1-2, ¶’s [18, 22], in-band communication is claimed material
Jefferies et al, 20160138980, Figs. 1&4, abstract, ¶’s [10,12,17,22,26,35,49-52,56,62]
Wu, 20170334301, Figs. 1-8, abstract, ¶’s [06-08, 34, 39, 42, 48, 51-54, 58]
The drawing objections are withdrawn due to the drawing amendments.
Claim Objections
Claims 1-7 are objected to because of the following informalities: 
The applicant claims “a sense resistor… an output resistance of the sense resistor is modulated by the charge receiver…” The applicant’s specification does not support this feature, rather the output voltage is modulated by changing the resistance on the receiver, see ¶[40] of the PGPub document. For purposes of examination, the examiner will assume that a sense resistor is on the off-vehicle charging equipment, and the resistance changes occur on the vehicle.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-5, 8, 9, 12, 16-18, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dickenson et al (USPGPN 20160339786) in view of Kamiyama et al (USPGPN 20160318375) and Ichikawa et al (USPGPN 20110300753), as evidenced by Lee et al (USPGPN 20150171674), Nakanishi et al (USPGPN 20120299690), and Drosendahl et al (USPGPN 20060175101)
Independent Claim 1, Dickenson teaches a thermal protection system (Figs. 1-14) comprising: an electrical circuit that transmits an electrical signal between a charge source and a charge receiver during a charging process (Figs. 2, 3, 10-12, & 14 show the lines in detail, Figs. 7-9 shows charge source 700 and charge receiver 716; Fig. 1 shows charge source 100 and charge receiver 125); and a thermal switch (245, 250, see Fig. 2, are called thermostats in ¶[25] and shown as switches in Fig. 2 along with Fig. 15 and ¶[49], which describes a possibility that when the temperature exceeds threshold in 1505, it opens in 1535) inline with the electrical circuit, the thermal switch being a thermal switch in series with the electrical signal (see Fig. 2, as the pilot signal sends signals along this line, it is inherently in series with the switch, applicant describes this line as the pilot line in ¶’s [33, 39]), wherein the thermal switch opens above a first threshold temperature to block transmission of the electrical signal (step 1535 due to steps 1505 & 1510 of Fig. 15, see ¶[49]), and wherein blocking the transmission of the electrical signal causes the charging process to stop (1520 in Fig. 15, see ¶'s [48, 49]).
Dickenson is silent to the thermal switch closes below a second threshold temperature, the second threshold temperature being lower than the first threshold temperature, such that hysteretic behavior is introduced, the thermal switch being a passive thermal switch. Dickenson 
Kamiyama teaches the thermal switch (22, see Figs. 2 & 3) closes below a second threshold temperature, the second threshold temperature being lower than the first threshold temperature, such that hysteretic behavior is introduced, the thermal switch being a passive thermal switch (¶’s [25-31] describes that for bimetal switches that are normally on, i.e. passive switches [see applicant’s Claims 4 & 17 as well as ¶[38] from the applicant’s PGPub], the control current/electrical signal is allowed/closed below a second preset temperature and is interrupted/opened above a first preset temperature; Lee provides evidence that thermostats, i.e. passive switches like Kamiyama and the thermostats of Dickenson, operate in a hysteresis like switching, see ¶[177]). Lee provides evidence that having a hysteresis like switching serves to improve the system by preventing continuous back and forth switching (¶[177]). Drosendahl provides evidence that resettable switches (i.e. passive switches) do not need to be replaced, and thus save the user from having to obtain extra parts and having to replace the switches (i.e. reduced parts and improved convenience, see ¶[38]). Where as a person does not have to reset it and it automatically switches back upon cooling, the switch is passive. Nakanishi teaches that bimetal switches serve to improve the safety of the system15 (¶'s [04, 75]).
It would have been obvious to one of ordinary skill in the art to modify Dickenson with Kamiyama to provide reduced parts and back & forth, and improved convenience & safety
Dickenson is silent to a single pilot line, a sense resistor (66, 68, 54) coupled to the single pilot line, wherein an output resistance of the sense resistor is modulated by the charge receiver to request charge current from the charge source.


Dependent Claim 3, the combination of Dickenson, Ichikawa, and Kamiyama teaches the thermal switch closes below the second threshold temperature to restore the transmission of the electrical signal, and wherein restoring the transmission of the electrical signal causes the charging process to restart (Lee provides evidence the Thermostats of Dickenson would naturally restart charging at this level, while Kamiyama, additionally in ¶’s [22-24] teaches that when the switches 20 controlled by the control line upon which the thermal switches 22 are located are turned back on, the heating process of the heater, as the charging process of Dickenson, restarts).
Dependent Claim 4, Dickenson teaches the thermal switch is a normally closed (NC) type thermal switch (¶[49] & Claims 1, 5, & 6 of Dickenson). 
Dependent Claim 5, Dickenson teaches the charge source includes an electric vehicle charging system and the charge receiver includes an electric vehicle (see Fig. 1, which shows prior art and describes cables 115, vehicle charge 100, and connector 120, where Fig. 7 shows this invention having charger 700, connector 702, cable 704, and the abstract describes this as an electric vehicle charger connector, thus 716 represents the vehicle battery, as one having ordinary skill in the art would understand).
Independent Claim 8, Dickenson discloses teaches a system (Figs. 1-14) comprising: an electric vehicle charging connector (Figs. 2, 3, 10-12, & 14 show the lines in detail, Figs. 7-9 shows charge source 700 and charge receiver 716; Fig. 1 shows charge source 100 and charge receiver 125; seen in Fig. 2, connectors are 200 & 210) comprising an electrical contact (contacts said to not be shown in Fig. 2, but are shown by 510 & 515 in Fig. 5); and a thermal switch (245, 
Dickenson is silent to the thermal switch closes below a second threshold temperature, the second threshold temperature being lower than the first threshold temperature, such that hysteretic behavior is introduced, the thermal switch being a passive thermal switch. Dickenson is silent to the electrical contact being configured to transmit a signal via a single pilot line, the signal is configured to be modulated to establish bidirectional communication between an electric vehicle charging system and an electric vehicle, and wherein the bidirectional communication is established using resistive modulation; the thermal switch is in line with the signal via the single pilot line.
Kamiyama teaches the thermal switch (22, see Figs. 2 & 3) closes below a second threshold temperature, the second threshold temperature being lower than the first threshold temperature, such that hysteretic behavior is introduced, the thermal switch being a passive thermal switch (¶’s [25-31] describes that for bimetal switches that are normally on, i.e. passive switches [see applicant’s Claims 4 & 17 as well as ¶[38] from the applicant’s PGPub], the control current/electrical signal is allowed/closed below a second preset temperature and is 
It would have been obvious to one of ordinary skill in the art to modify Dickenson with Kamiyama to provide reduced parts and back & forth, and improved convenience & safety
Dickenson is silent to the electrical contact being configured to transmit a signal via a single pilot line, the signal is configured to be modulated to establish bidirectional communication between an electric vehicle charging system and an electric vehicle, and wherein the bidirectional communication is established using resistive modulation; the thermal switch is in line with the signal via the single pilot line.
Ichikawa teaches the electrical contact being configured to transmit a signal via a single pilot line (CPLT/L2 of Figs. 4, 8, 10, & 13), the signal is configured to be modulated to establish bidirectional communication between an electric vehicle charging system and an electric vehicle, and wherein the bidirectional communication is established using resistive modulation (resistance changes on receiver due to opening/closing of switch 70, which changes the resistance from only 66 to 68 and 66, along with any internal resistance of the capacitor shown; see Figs. 5, 7, 9, 12, & 14, along with ¶’s [09, 52, 54, 91, esp. 09] which describes “The EVSE 
It would have been obvious to a person having ordinary skill in the art to modify Dickenson in view of Kamiyama with Ichikawa to provide improved simplicity, and reduced costs and number of parts.
Claim 9, Dickenson teaches a second electric vehicle charging connector comprising a second electrical contact, the thermal switch is coupled in series between the first electrical contact and the second electrical contact (as seen in Fig. 2, the connectors are in contact, Fig. 5 represents each of the contacts, thus 210 is the vehicle connector in series with 200 and thermal switches 245 & 250 which are in series with pilot lines 270, 265 of vehicle). 
Dependent Claim 12, Dickenson teaches the electric vehicle charging connector is configured to transmit one or more of a data signal, a control signal, or a power signal (data/control pilot signal sent). 
Dependent Claim 17, the combination of Dickenson, Ichikawa, and Kamiyama teaches the thermal switch is a bimetallic thermal switch (Kamiyama element 22).
Attorney Docket Number 54926.26US01Dependent Claim 18, Dickenson teaches the thermal switch comprises a terminal lead and the electrical contact comprises a matching socket (pole of the switch is the terminal lead, while socket is the position when it closes which meets the pole, represented by the circle on the side opposite the pole, seen in Figs. 2 for both 245 & 250). 
Independent Claim 26, Dickenson teaches an adapter for an electric vehicle charging system (Figs. 1-14) an electrical circuit (Figs. 2, 3, 10-12, & 14 show the lines in detail, Figs. 7-9 shows charge source 700 and charge receiver 716; Fig. 1 shows charge source 100 and charge receiver 125) configured to transfer a signal between a first adapter interface (exit of 700 shown in Fig. 7) and a second adapter interface (entrance to 716 shown in Fig. 7) during charging operation (Fig. 15), wherein the electrical circuit comprises an inline thermal switch (245, 250, see Fig. 2, are called thermostats in ¶[25] and shown as switches in Fig. 2 along with Fig. 15 and ¶[49], which describes a possibility that when the temperature exceeds threshold in 1505, it opens in 1535) that opens to prevent transfer of the signal above a first threshold temperature 
Dickenson is silent to the thermal switch is passive, wherein the inline thermal switch closes below a second threshold temperature, the second threshold temperature being lower than the first threshold temperature, such that hysteretic behavior is introduced. Dickenson is silent to the electrical contact being configured to transmit a signal via a single pilot line, the signal is configured to be modulated to establish bidirectional communication between an electric vehicle charging system and an electric vehicle, and the bidirectional communication is established using resistive modulation; the thermal switch is in line with the signal via the single pilot line.
Kamiyama teaches the thermal switch (22, see Figs. 2 & 3) closes below a second threshold temperature, the second threshold temperature being lower than the first threshold temperature, such that hysteretic behavior is introduced, the thermal switch being a passive thermal switch (¶’s [25-31] describes that for bimetal switches that are normally on, i.e. passive switches [see applicant’s Claims 4 & 17 as well as ¶[38] from the applicant’s PGPub], the control current/electrical signal is allowed/closed below a second preset temperature and is interrupted/opened above a first preset temperature; Lee provides evidence that thermostats, i.e. passive switches like Kamiyama and the thermostats of Dickenson, operate in a hysteresis like switching, see ¶[177]). Lee provides evidence that having a hysteresis like switching serves to improve the system by preventing continuous back and forth switching (¶[177]). Drosendahl provides evidence that resettable switches (i.e. passive switches) do not need to be replaced, and thus save the user from having to obtain extra parts and having to replace the switches (i.e. reduced parts and improved convenience, see ¶[38]). Where as a person does not have to reset it 
It would have been obvious to one of ordinary skill in the art to modify Dickenson with Kamiyama to provide reduced parts and back & forth, and improved convenience & safety
Dickenson is silent to the electrical contact being configured to transmit a signal via a single pilot line, the signal is configured to be modulated to establish bidirectional communication between an electric vehicle charging system and an electric vehicle, and the bidirectional communication is established using resistive modulation; the thermal switch is in line with the signal via the single pilot line.
Ichikawa teaches the electrical contact being configured to transmit a signal via a single pilot line (CPLT/L2 of Figs. 4, 8, 10, & 13), the signal is configured to be modulated to establish bidirectional communication between an electric vehicle charging system and an electric vehicle, and wherein the bidirectional communication is established using resistive modulation (resistance changes on receiver due to opening/closing of switch 70, which changes the resistance from only 66 to 68 and 66, along with any internal resistance of the capacitor shown; see Figs. 5, 7, 9, 12, & 14, along with ¶’s [09, 52, 54, 91, esp. 09] which describes “The EVSE controller is configured to generate a standardized pilot signal and output the generated pilot signal to the electrically-powered vehicle by way of the charge cable. The manipulating unit includes a resistor circuit and a controller. The resistor circuit is connected to a control pilot line to which the pilot signal is transmitted, and is configured to be able to change a potential of the pilot signal. The controller controls the resistor circuit so as to change the potential of the pilot signal to be different to a potential thereof in a disconnected state when the connector of the charge cable is connected to the first connector unit. The EVSE controller switches on the relay 
It would have been obvious to a person having ordinary skill in the art to modify Dickenson in view of Kamiyama with Ichikawa to provide improved simplicity, and reduced costs and number of parts.
Dependent Claim 27, Dickenson teaches the signal is a control pilot signal (1540 of Fig. 15 shows that the thermal switch opens the pilot line, ¶[29] describes this line as for control/feedback of the system). 
Dependent Claims 2, 16, and 28, the combination of Dickenson, Ichikawa, and Kamiyama teaches the thermal switch is self-resetting (Kamiyama teaches when the temperature goes below the threshold, the switch will turn itself back on, i.e. it is self-resetting, as a person having ordinary skill in the art understands, see ¶’s [25-30]).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dickenson in view of Kamiyama and Ichikawa, further in view of Donnelly et al (USPGPN 20110106329), as evidenced by Lee, Nakanishi, and Drosendahl
Dependent Claim 6, Dickenson teaches the connector is used for feedback/control communication (¶'s [05, 29])
Dickenson is silent the electrical signal is required for compliance with one or more electric vehicle charging standards implemented by the electric vehicle charging system and the electric vehicle. 
Donnelly teaches the electrical signal is required for compliance with one or more electric vehicle charging standards implemented by the electric vehicle charging system and the electric vehicle (pilot wire/lines just as in Dickenson, where ¶'s [76, 79, 88] describes the use of the pilot wires for operating according to the SAE J1772 standard of communication and charging). Donnelly teaches that the use of these charging standards are for providing effective curtailment activities for vehicle charging.
It would have been obvious to one of ordinary skill in the art to modify Dickenson in view of Kamiyama and Ichikawa with Donnelly to provide effective curtailment activities. 
Dependent Claim 13, Dickenson teaches the connector is used for feedback/control communication (¶'s [05, 29])
Dickenson is silent to the electric vehicle charging connector is configured to transmit a signal that is required to implement an electric vehicle charging standard. 
Donnelly teaches the electric vehicle charging connector is configured to transmit a signal that is required to implement an electric vehicle charging standard (pilot wire/lines just as in Dickenson, where ¶'s [76, 79, 88] describes the use of the pilot wires for operating according 
It would have been obvious to one of ordinary skill in the art to modify Dickenson in view of Kamiyama and Ichikawa with Donnelly to provide effective curtailment activities. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dickenson in view of Kamiyama, Ichikawa, and Donnelly, further in view of Effenberger et al (USPGPN 20190047426), as evidenced by Lee, Nakanishi, and Drosendahl
Dependent Claim 7, Dickenson is silent to the electrical signal is a control pilot signal as defined by IEC 62 196-2 and GB/T 20234.2 standards. 
Effenberger teaches the use of both the IEC 62196-2 and GB/T-20234.2 standards, while Donnelly teaches an electrical signal/control pilot sending the signals according to SAE signal also cited as an option by Effenberger. Effenberger uses "and" for the signals, along with describing a modular design, thus both are taught, thus meeting the claim requirements, as one having ordinary skill in the art. Effenberger teaches this invention provides improved user convenience (¶'s [52, 54, 55, 57]) and costs (i.e. reduced costs, ¶'s [07, 37, 60, 86]).
It would have been obvious to a person having ordinary skill in the art to modify Dickenson in view of Donnelly, Ichikawa, and Kamiyama with Effenberger to provide improved convenience and costs.
Dependent Claim 14, Dickenson is silent to the signal is a control pilot signal as defined in the IEC 62196-2:2014 and GB/T 20234.2:2015 standards. 
Effenberger teaches the use of both the IEC 62196-2 and GB/T-20234.2 standards (¶'s [61, 79]), while Donnelly teaches an electrical signal/control pilot sending the signals according to SAE signal also cited as an option by Effenberger. Effenberger uses "and" for the signals, 
It would have been obvious to a person having ordinary skill in the art to modify Dickenson in view of Donnelly, Ichikawa, and Kamiyama with Effenberger to provide improved convenience and costs.
Claims 10, 11, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dickenson in view of Kamiyama and Ichikawa, further in view of Effenberger, as evidenced by Lee, Nakanishi, and Drosendahl
Dependent Claim 10, Dickenson is silent to the electric vehicle charging connector implements a first electric vehicle charging standard, and the second electric vehicle charging connector implements a second electric vehicle charging standard. 
Effenberger teaches the electric vehicle charging connector implements a first electric vehicle charging standard, and the second electric vehicle charging connector implements a second electric vehicle charging standard (the use of both the IEC 62196-2 and GB/T-20234.2 standards ¶'s [61, 79], where ¶[97] describes 70 being different from 70a as seen in Fig. 25)
Effenberger teaches this invention provides improved user convenience (¶'s [52, 54, 55, 57]) and costs (i.e. reduced costs, ¶'s [07, 37, 60, 86]).
It would have been obvious to one of ordinary skill in the art to modify Dickenson in view of Kamiyama and Ichikawa with Effenberger to provide improved convenience and costs.
Claim 11, Dickenson is silent to the first electric vehicle charging standard is the IEC 62196-2:2014 standard, and the second electric vehicle charging standard is the GB/T 20234.2:2015 standard. 
Effenberger teaches the first electric vehicle charging standard is the IEC 62196-2:2014 standard, and the second electric vehicle charging standard is the GB/T 20234.2:2015 standard (the use of both the IEC 62196-2 and GB/T-20234.2 standards ¶'s [61, 79], where ¶[97] describes 70 being different from 70a as seen in Fig. 25) Effenberger teaches this invention provides improved user convenience (¶'s [52, 54, 55, 57]) & costs (i.e. reduced costs, ¶'s [07, 37, 60, 86]). The examiner notes that the recitation of the standards meets the requirements of the year of the standard, as one having ordinary skill in the art would understand.
It would have been obvious to one of ordinary skill in the art to modify Dickenson in view of Kamiyama and Ichikawa with Effenberger to provide improved convenience and costs.
Dependent Claim 29, Dickenson is silent to the first adapter interface implements a first electric vehicle charging standard, and the second adapter interface implements a second electric vehicle charging standard.
Ellenberger teaches the first adapter interface implements a first electric vehicle charging standard, and the second adapter interface implements a second electric vehicle charging standard (the use of both the IEC 62196-2 and GB/T-20234.2 standards ¶'s [61, 79], where ¶[97] describes 70 being different from 70a as seen in Fig. 25) Effenberger teaches that this invention serves to provide improved user convenience (¶'s [52, 54, 55, 57]) and costs (i.e. reduced costs, ¶'s [07, 37, 60, 86]).
It would have been obvious to one of ordinary skill in the art to modify Dickenson in view of Kamiyama and Ichikawa with Effenberger to provide improved convenience and costs.
Claim 30, Dickenson is silent to the first electric vehicle charging standard is the IEC 62196-2:2014 standard, and the second electric vehicle charging standard is the GB/T 20234.2:2015 standard.
Ellenberger teaches the first electric vehicle charging standard is the IEC 62196-2:2014 standard, and the second electric vehicle charging standard is the GB/T 20234.2:2015 standard (the use of both the IEC 62196-2 and GB/T-20234.2 standards ¶'s [61, 79], where ¶[97] describes 70 being different from 70a as seen in Fig. 25) Effenberger teaches this invention provides improved user convenience (¶'s [52, 54, 55, 57]) & costs (i.e. reduced costs, ¶'s [07, 37, 60, 86]). The examiner notes that the recitation of the standards meets the requirements of the year of the standard, as one having ordinary skill in the art would understand.
It would have been obvious to one of ordinary skill in the art to modify Dickenson in view of Kamiyama and Ichikawa with Effenberger to provide improved convenience and costs.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dickenson in view of Kamiyama and Ichikawa, further in view of Hofsass (USPN 5023744), as evidenced by Lee, Nakanishi, and Drosendahl
Dependent Claim 19, Dickenson is silent to the thermal switch and the electrical connection are fixedly coupled by crimping the socket to the terminal lead. 
Hofsass teaches the thermal switch and the electrical connection are fixedly coupled by crimping the socket to the terminal lead (Col 6 L7-46). Hofsass teaches this invention provides improved damage reduction reliability (Col 1 L54-61).
It would have been obvious to one of ordinary skill in the art to modify Dickenson in view of Kamiyama and Ichikawa with Hofsass to provide improved damage reduction reliability.
Claims 20, 21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dickenson in view of Hayashigawa et al (USPGPN 20140035527), Ichikawa, and Kagiyama, as evidenced by Lee, Nakanishi, and Drosendahl
Independent Claim 20, Dickenson teaches an electric vehicle charging system (Figs. 1-14) comprising: an electrical circuit (Figs. 2, 3, 10-12, & 14 show the lines in detail, Figs. 7-9 shows charge source 700 and charge receiver 716; Fig. 1 shows charge source 100 and charge receiver 125) configured to transfer a signal between the charging system (700 in Fig. 7) and an electric vehicle during charging (716 in Fig. 7), the electrical circuit comprises a inline thermal switch (245, 250, see Fig. 2, are called thermostats in ¶[25] and shown as switches in Fig. 2 along with Fig. 15 and ¶[49], which describes a possibility that when the temperature exceeds threshold in 1505, it opens in 1535) that opens to prevent transfer of the signal above a first threshold temperature (step 1535 due to steps 1505, 1510, & 1520 in Fig. 15, see ¶'s [48, 49]), the thermal switch is in series with the signal (see Fig. 2, as the pilot signal sends signals along this line, it is inherently in series with the switch, applicant describes this line as the pilot line in ¶’s [33, 39]). 
Dickenson is silent to the system is in the handle, the electrical circuit comprises a self-resetting, inline thermal switch and the thermal switch is passive, wherein the thermal switch closes below a second threshold temperature, the second threshold temperature being lower than the first threshold temperature, such that hysteretic behavior is introduced. Dickenson is silent to the electrical contact being configured to transmit a signal via a single pilot line, the signal is configured to be modulated to establish bidirectional communication between an electric vehicle charging system and an electric vehicle, and the bidirectional communication is established using resistive modulation; the thermal switch is in line with the signal via the single pilot line.
oC). Hayashigawa teaches this invention provides improved convenience due to reduced weight and difficulty (¶[45] describes facilitating charging, light unit, where these descriptions refer to the handle 115 of ¶[46]), and improved safety (¶[91]).
It would have been obvious to a person having ordinary skill in the art to modify Dickenson with Hayashigawa to provide improved ease and safety, and reduced weight.
Dickenson is silent to the electrical circuit comprises a self-resetting thermal switch and the thermal switch is passive, wherein the thermal switch closes below a second threshold temperature, the second threshold temperature being lower than the first threshold temperature, such that hysteretic behavior is introduced. Dickenson is silent to the electrical contact being configured to transmit a signal via a single pilot line, the signal is configured to be modulated to establish bidirectional communication between an electric vehicle charging system and an electric vehicle, and the bidirectional communication is established using resistive modulation; the thermal switch is in line with the signal via the single pilot line.
Kagiyama teaches the electrical circuit comprises a self-resetting thermal switch (Kamiyama teaches when the temperature goes below the threshold, the switch will turn itself back on, i.e. it is self-resetting, as a person having ordinary skill in the art understands, see ¶’s [25-30]) and the thermal switch is passive, wherein the thermal switch closes below a second threshold temperature, the second threshold temperature being lower than the first threshold temperature, such that hysteretic behavior is introduced (¶’s [25-31] describes that for bimetal 
It would have been obvious to one having ordinary skill in the art to modify Dickenson in view of Hayashigawa with Kamiyama to provide reduced parts and back & forth, and improved convenience & safety
Dickenson is silent to the electrical contact being configured to transmit a signal via a single pilot line, the signal is configured to be modulated to establish bidirectional communication between an electric vehicle charging system and an electric vehicle, and the bidirectional communication is established using resistive modulation; the thermal switch is in line with the signal via the single pilot line.
Ichikawa teaches the electrical contact being configured to transmit a signal via a single pilot line (CPLT/L2 of Figs. 4, 8, 10, & 13), the signal is configured to be modulated to establish bidirectional communication between an electric vehicle charging system and an electric vehicle, and wherein the bidirectional communication is established using resistive modulation 

Dependent Claim 21, Dickenson teaches the signal is a control pilot signal (1540 of Fig. 15 shows that the thermal switch opens the pilot line, ¶[29] describes this line as for control/feedback of the system). 
Dependent Claim 24, Dickenson teaches the thermal switch is closed during normal charging operation and opens to protect against overheating (¶[49] & Claims 1, 5, & 6 of Dickenson describes the switch as being normally closed, where Fig. 15 shows it to open when overheating occurs).
Dependent Claim 25, Dickenson teaches the handle does not include an out-of-line module for monitoring temperature (no "out of line module for monitoring temperature" is shown nor described in the embodiment of Dickenson, the thermal switches are in-line). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859